Citation Nr: 1236541	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  07-05 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION


The Veteran served on active duty from October 1964 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction of this case was subsequently transferred to the RO in Montgomery, Alabama.  

In March 2008, the Board issued a decision which found that new and material evidence had been submitted to reopen the Veteran's claim seeking service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD); and remanded the reopened claim for additional development and consideration on the merits by the RO.

In September 2011, the Board remanded the Veteran's claim for additional evidentiary development.

The issue on appeal has been recharacterized to properly reflect the Veteran's variously-diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled); McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board is taking this action to expand the scope of the Veteran's claim so that it recognizes any current psychiatric disorder found, regardless of how it may be diagnosed by individual physicians.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Pursuant to the March 2008 and September 2011 Board remands, the RO was to obtain additional private treatment records, and then schedule the Veteran for a VA examination to determine the current nature and etiology of any current psychiatric disorder found.  

Although the RO has tried valiantly to complete these tasks, it has effectively been prevented from doing so by the Veteran's failure to keep the RO properly informed of changes in his mailing address.  As a direct result of the Veteran's inaction, his claims file now contains multiple failure to report for examination notices, and returned mail marked undeliverable.  Moreover, adjudication of this appeal has been delayed for several years.

An April 2012 RO memorandum noted that a verified mailing address for the Veteran had been identified.  Thereafter, a May 2012 letter was received from the Veteran, which cited the mailing address now identified by the RO.  In the May 2012 letter, the Veteran questions the validity of his chosen representative in this case.  He further requests help obtaining all of his treatment records, and indicates that he is going to obtain additional private treatment records.  

Under these circumstances, the Board directs the RO to make a final attempt to complete the remaining development requested in the Board's prior remands.  The Board acknowledges that these actions will not be possible without active input and participation by the Veteran.  However, the Board is hopeful that the Veteran will seize this final opportunity to help VA ensure that his claim is developed completely.

The "duty to assist is not always a one-way street," and the Veteran has an obligation to actively participate in the retrieving of any information pertinent to his claim, to include attending scheduled VA examinations and identifying relevant records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Further, pursuant to 38 C.F.R. § 3.655 (2012), failure to appear for a scheduled VA examination and/or identify relevant records may detrimentally affect the claim because the subsequent adjudication will be based solely on the evidence of record.   Given the forgoing, the Veteran is urged to attend the scheduled examination, reply to requests for information, and notify VA of any revisions to his address. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to verify his current mailing address; and then provide him an opportunity to identify all sources of VA and private psychiatric treatment and/or hospitalization, since September 1998, to include private physician T. Sherman, M.D., private therapist A. Lauria, M.A., and the private East Center for Community Mental Health, Inc.  Undertake appropriate efforts to obtain any identified records. 

2.  Inform the Veteran of his currently appointed representative and of the requirements for changing his representative, including submission of an executed declaration of representation (VA Form 21-22 (service organization) or VA Form 21-22a (for accredited agent or attorney)).  

3.  Thereafter, schedule the Veteran for a VA examination to determine the current nature and etiology of any acquired psychiatric disorder.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  The examiner should record the full history of the Veteran's acquired psychiatric disorder including the Veteran's account of symptomatology and onset.

The VA examiner should specifically address the following: 

a) Diagnose all current acquired psychiatric disorders, if any are present.

b) If a diagnosis of PTSD is warranted, specify the in-service stressor(s), if any, upon which that diagnosis is based, to include sufficiently confirmed exposure to in-service casualties and being subject to enemy attack.

c) With respect to any acquired psychiatric disorder, other than PTSD, opine whether it is at least as likely as not that the condition (i) had its onset in-service, and/or (ii) is related to the Veteran's period of military service. 

The VA examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (i) the Veteran's account of in- and post-service symptomatology, (ii) the March 1986 private psychiatric examination; (iii) VA examinations, dated in September 1987 and February 1993; (iv) the September 1998 and June 1991 statements of private therapist A. Lauria, M.A.; (v) the January 1992 independent medical opinion of J. Bullen, M.D.; and any other evidence deemed pertinent.  

All findings and conclusions must be supported with a complete rationale.

4.  Review the examination report to determine if it is in compliance with this remand.  If deficient in any manner, it should be returned, along with the claims file, for immediate corrective action.

5.  Thereafter, review the additional evidence that has been obtained and determine whether the benefit sought on appeal may now be granted. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


